DETAILED ACTION
This Non-Final action is responsive to communications: 04/06/2022.
Claims 1, 10 and 15 are amended. Claim 2 is in cancelled status. Claims 1, 3-20 are pending. Claims 1, 10, and 15 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. D) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	No priority claimed as of this O.A date. See ADS.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Specification Objections
6. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information. The content of the background is provisionally objected to. See MPEP § 608.01(c). Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention” and explains the subject matter that be described therein, especially indicating, “paragraph(s) describing to the extent practical the state of the prior art or other information disclosed known to the applicant, including references to specific prior art or other information where appropriate. Where applicable, the problems involved in the prior art or other information disclosed which are solved by the applicant’s invention should be indicated.” The Specification’s Background paragraphs do not provide meaningful detail to the prior art and its problems. The background of invention provides critical evidence for the examiner to appropriately assess patentability. In re Tomlinson, 363 F.2d 928, 931 (CCPA 1966) (emphasizing the background of the invention as helpful evidence to assessing the question of patentability over the prior art). Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Correction is required.

7.	Claim Interpretation – 112(f) not invoked for Claims 1, 3-20 “apparatus”  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations of independent claims are not interpreted as invoking 112(f):
Claim 1:  “…control circuit...configured to… functions described…” (claim 1 , lines 15-23);
Claim 10: “…control circuit …configured to… functions described ……” (claim 10, lines 10-16);
Claim 15: “…control circuit…configured to… functions described ……” (claim 15, lines 5-9);
See also for dependent claims, following limitations are not interpreted as invoking 112(f):
Claim 3. The apparatus of claim 2, wherein the first command is a write command.
Claim 4. The apparatus of claim 2, wherein the control circuit is further configured to bring the first and second transistors into an ON state before the third and fourth transistors are brought into an ON state in response to a second command.
Claim 5. The apparatus of claim 4, wherein the first and second transistors are substantially simultaneously brought into an ON state in response to the second command.
Claim 6. The apparatus of claim 4, wherein the second command is a read command.
Claim 7. The apparatus of claim 5, wherein the control circuit is further configured to supply a third potential to control electrodes of the third and fourth transistors in response to the first command, and supply a fourth potential to the control electrodes of the third and fourth transistors in response to the second command, and wherein the third potential is lower than the fourth potential.
Claim 8. The apparatus of claim 7, wherein the second potential is higher than the first potential, and wherein the third potential is lower than the second potential.
Claim 9. The apparatus of claim 8, wherein the fourth potential is higher than the second potential.
Claim 11. The apparatus of claim 10, wherein the first potential is lower than the second potential.
Claim 14. The apparatus of claim 12, wherein the sense amplifier is, in response to the write command, configured to drive one of the first and second digit lines to the third potential before the first and second transistors are brought into an ON state, and drive other of the first and second digit lines to the fourth potential after the first and second transistors are brought into an ON state.
Claim 16. The apparatus of claim 15, wherein the control circuit, at a second time of the write operation following the first time of the write operation, is configured to overwrite data in the sense amplifier with activating the pull-down portion and inactivating the pull-up portion.
Claim 17. The apparatus of claim 16, wherein the control circuit, at a third time of the write operation following the second time of the write operation, is configured to activate the pull-up portion with supplying the second power potential.
Claim 18. The apparatus of claim 15, wherein the control circuit, in a read operation, is configured to control the sense amplifier to amplify data by activating both the pull-up portion and pull-down portion substantially at the same time.
Claim 19. The apparatus of claim 15, further comprising a first transistor between the pull-down portion of the sense amplifier and a first voltage node supplied with the first power potential, and a second transistor between the pull-up portion of the sense amplifier and a second voltage node supplied with the second power potential.
Claim 20. The apparatus of claim 19, wherein the control circuit, in the first time of the write operation, is configured to bring the first transistor into an ON state while the second transistor is kept into an OFF state.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The functional claim limitations recited in apparatus claims 1, 3-20 are unlimited. See MPEP 2173.05(g). The unlimited functional claim limitations are linked to the above discussed claimed devices. As discussed in details above, the highlighted  limitations are not interpreted as invoking 112(f).
The recited method steps in these apparatus claims are unlinked to any recognizable circuit, but instead are pure functional claim limitations performable by “control circuit.”
To be supported by adequate written description, however, applicant must describe not just what the “control circuit” do, but must describe what these circuits uniquely have to perform the novel function because a description of what something does, rather than what it is, usually does not suffice. See University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 923 (Fed. Cir. 2004). The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purported to be described. Id. (internal citations omitted). The detailed identity of an invention must be conveyed. Id.
The terms “control circuit” have not been described such that a person having ordinary skill in the art would visualize or recognize the identity of the circuit by either their device labels or by their functions. The “control circuit” are too generic and would not have been recognized as known structures. See Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008).
The terms “control circuit” have not been described such that a person having ordinary skill in the art would visualize or recognize the identity of the circuit by either their device labels or by their functions. The “control circuit” are too generic and would not have been recognized as known structures. See Technology Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1339 (Fed. Cir. 2008). The term  “control circuit” is only described in applicant’s disclosure drawing Fig. 1: 12 and para [0008]  in terms of what it does, rather than what it is or what it uniquely has to perform the claimed function. Further, the functions the “control circuit” is recited to perform or to be configured to perform for example selectively activating/ controlling signals for turning on switches has not been described in a manner to show what circuitry is required to perform the controlling mechanism; applicant only describes how control signals are applied, but not the identity of the circuitry required for the controlling. The “control circuit” for performing the functions claimed in the apparatus claims, were not shown in any figure or described in any detail other than by way of the functions. 
In other words, applicant only describes a method, not the apparatus; applicant does not have support for an apparatus claim. The description in specification Fig. 1: 12 and para [0008]  seems to suggest applicant’s disclosed methods are computer implemented functional claim limitations. Applicant has not described the algorithm necessary to program “control circuit”  to perform this functionality.
To reiterate, The APPARATUS claims teach generic control circuit (corresponds to drawing Fig. 1: 12 and para [0008]) and uses a means type approach / methodic approach to show functional results and very specific functional tasks. Most of these limitation directed to write/ read operation which requires specific/ additional hardware details for controlling such simultaneous, sequential, selective operations. Limitation requires specific hardware e.g. voltage ramping circuit, voltage generator, voltage controller, hardware for applying selective voltage.
Disclosure drawing Fig. 1: 12 and para [0008] teaches control circuit as apparatus is a generic “means” or “black box” type means without definite architecture. Controller engines/ circuits are not shown. It is not clear what “control circuit” or “apparatus” encompasses and Fig 1 fails to show any circuitry besides showing generic box diagram. Spec fails to show any specific hardware associated with  “apparatus” or “control circuit”. 
For example, see following disclosure which describes sufficient hardware, controller components, memory device “hooks” to perform operations and bias control.
Described documents that has sufficient components described in the disclosure:
For example US 2011/0292709 A1: Fig. 24 – timing controller, control logic, clock generation circuit, mode register, command decoder. US 2020/0098402 A1: Fig. 1: shows SA controller usage and Fig. 6B discusses hooks and purpose for transmission loss of signal due to transistor threshold and control mechanism. US 2013/0193507 A1: Fig. 1A controller and associated circuitry. US 2009/0021995 A1: Fig. 1 timing control circuit, controller serves to majority of the functions in question. US 6418067 B1 has very detailed description of hardware and hooks to perform functions. Described disclosure has sufficient showing of high level circuitry components within control circuit and associated other components that works in conjunction with controller to perform selective biasing and biasing control.
In Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946), U.S. Supreme Court made this important observation, ". . . a patentee cannot obtain greater coverage by failing to describe his invention than by describing it as the statute commands." In other words, if applicant does not have sufficient written description to support a narrow means-plus-function claim, then applicant cannot seek a broader claim to the function. Both are defective under 112's written description requirement.
The Applicant can amend:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
 (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
Or
The Applicant can affirmatively disclaim:
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 15 recite “the access control circuit “ which lack antecedent basis and is unclear. It is not clear which control circuit the claim is referring to. Fixing antecedent issue (e.g. using “a” instead of “the”) solves the problem.
Claim 1 recites “…provide an inactive column select signal to the third and fourth transistors to activate the first transistor to an ON state while the second transistor is in an OFF state and before the third and fourth transistors are activated to an ON state…” which is unclear and vague due to language and grammar. Claim limitation is interpreted in context of Fig. 5. See prior art rejection.
All dependent claims inclusive of claims 1, 3-9 are rejected under this category.

Applicant is requested to check all claim informality, language issues (e.g. antecedent issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAYAMA et al. (US 2011/0292709 A1).
Regarding independent claim 1, TAKAYAMA teaches an apparatus (Fig. 24 and Fig. 1 DRAM device employing Fig. 12: 67 “sense amplifier”) comprising: 
first and second digit lines (See Fig. 1 digit lines connected to IOT, IOB. See connection to BLT, BLB in  Fig. 12); 
a sense amplifier (Fig. 12: BLT, BLB ) configured to operate on first (Fig. 12: SAN’) and second (Fig. 12: SAP’) power potentials and amplify a potential difference between the first and second digit lines (para [0007], para [0102]), 
the sense amplifier having a first power node (Fig. 12: N1/ NSA) supplied with the first power potential (Fig. 12: SAN’), and a second power node (Fig. 12: N1’/PSA) supplied with the second power potential (Fig. 12: SAP’); 
a first transistor (Fig. 12: Q3) coupled between the first power node (Fig. 12: N1/ NSA) and a first power line supplying the first power potential (Fig. 12: SAN’); 
a second transistor (Fig. 12: Q3’) coupled between the second power node (Fig. 12: N1’/PSA) and a second power line supplying the second power potential (Fig. 12: SAP’);
 a driver circuit (Fig. 12: Q1, Q2, Q1’, Q2’) configured to drive each of the first and second digit lines to different one of first and second logic levels from each other (bit and complementary bit); 
a third transistor (Fig. 18: 97, see Fig. 1: 15) coupled between the driver circuit (Fig. 12: Q1, Q2, Q1’, Q2’) and the first digit line (Fig. 18: IOT, see Fig. 1); and 

    PNG
    media_image1.png
    886
    961
    media_image1.png
    Greyscale

a fourth transistor (Fig. 18: 98, see Fig. 1: 15) coupled between the driver circuit (Fig. 12: Q1, Q2, Q1’, Q2’)  and the second digit line (Fig. 18: IOB, see Fig. 1); and; 
a control circuit (Fig. 24: 32, 90), 
wherein in response to a first command (e.g. write command and operation) the access control circuit (Fig. 24: 32, 90) is configured to provide an active first sense signal (Fig. 13: SAN1, Fig. 19: SAN1 Hi) to the first transistor (Fig. 12: Q3 nmos), provide an inactive second sense signal (Fig. 13: SAP5 Hi) to the second transistor (Fig. 12: Q3’ pmos), and 
provide an inactive column select signal (Fig. 13: YS Low during initial timing of operation) to the third and fourth transistors (see Fig. 13, Fig. 18) to activate the first transistor to an ON state (Fig. 13, Fig. 19: SAN1 Hi turning on Q3 nmos during initial timing of operation) while the second transistor is in an OFF state (Fig. 13, Fig. 19: SAP5 Hi turning off Q3’ pmos during initial timing of operation) and before the third and fourth transistors are activated to an ON state (Fig. 13, Fig. 19: Ys Low during initial timing of operation)
the access control circuit is further configured to provide an active column select signal (Fig. 19: Ys Hi with a delay during write operation with) to the third and fourth transistors (Fig. 18: 67, 68) and then provide an active second sense signal to the second transistor to activate the second transistor to an ON state after the third and fourth transistors are activated to an ON state (see Fig. 13 and Fig. 19 examiner markup VERSION: delay2 between SAN1 Hi and Ys Hi is smaller and delay1 between SAN1 Hi and SAP5 Low is larger).
Regarding independent claim 15, TAKAYAMA teaches an apparatus comprising: 
a sense amplifier including a pull-down portion configured to be activated in response to being supplied with a first power potential and a pull-up portion configured to be activated in response to being supplied with a second power potential; and 
a control circuit configured to, at a first time of a write operation, provide a first sense signal to the sense amplifier to control the sense amplifier to amplify data by activating the pull-down portion with supplying the first power potential with the first sense signal and inactivating the pull-up portion without supplying the second power potential with a second sense signal.
(see claim 1 rejection analysis)

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al. (US 2013/0193507 A1, in view of Oh (US 2009/0021995 A1).
Regarding independent claim 10, YOSHIDA teaches an apparatus (Fig. 8 circuitry) comprising: 
first (Fig. 8: BLSAL) and second (Fig. 8: BLSAR) digit lines; 
a sense amplifier (Fig. 8: CC) configured to amplify a potential difference between the first and second digit lines (differential sense amplifier configuration, see e.g. para [0005]); 
a driver circuit (Fig. 3: RGC, REQ combined) configured to (configured to as in functional capability of a circuitry setup) drive each of the first (Fig. 8: BLSAL coupled to LIOL, MIOL) and second (Fig. 8: BLSAR coupled to LIOR, MIOR) digit lines  to different one of first and second logic levels from each other (para [0057]: “data input” logic levels); 
a first transistor (Fig. 8: top transistor in IOP) coupled between the driver circuit (driver coupled to Fig. 8: LIOL/ LIOR)  and the first digit line (Fig. 8; BLSAL); 
a second transistor (Fig. 8: bottom transistor in IOP) coupled between the driver circuit (driver coupled to Fig. 8: LIOL/ LIOR) and the second digit line (Fig. 8; BLSAR).
YOSHIDA teaches control circuit in Fig. 1A and para [0044]: TCG “timing generation circuit”.
YOSHIDA is silent with respect to remaining provisions of this claim as it pertains to control circuit function.
Oh teaches - 
a control circuit (Fig. 1: 122, 116) configured to provide a column select signal (Fig. 3: col_sel, see Fig. 4, Fig. 5: col_sel) to control electrodes of the first and second transistors (Fig. 3: T1, T2. See para [0023], para [0024]), 
the control circuit further configured, 
wherein in response to a write command, to activate the first and second transistors responsive to the column select signal having a first potential at control electrodes of the first and second transistors (Fig. 3 and Fig. 4 in context of para [0017]: “…column decoder circuitry 108 uses Vblh and VbleqN to ramp the column select signal to different voltage levels during read and write operations…”), and 
in response to a read command, to activate the first and second transistors responsive to the column select signal having a second potential different from the first potential at the control electrodes of the first and second transistors (Fig. 3 and Fig. 4 in context of para [0017]: “…column decoder circuitry 108 uses Vblh and VbleqN to ramp the column select signal to different voltage levels during read and write operations…”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Oh into the teachings of YISHIDA such that distinct column select signal for read and write operations can be employed in the apparatus in order to reduce signal propagation loss across selection gates .


Examiner’s  Note: The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. The invention as claimed seems to depart, as the analysis in this Office Action presents, from teachings found in the drawings/specification of the instant Application in such a way that makes all art rejection at this time an exercise in futility.



Response to Arguments
See new formulated 112(a) rejection.
Specification background objection  is maintained since applicant has not provided sufficient reasons against their arguments and the objection is maintained. See new formulated objection.
Applicant’s arguments with respect to claim(s) 1, 10, 15 have been considered but are primarily  moot because the new ground of rejection added based on newly added references. Any teaching or matter specifically challenged in the argument are rejected using new references. 


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 2020/0098402 A1: Fig. 1 –Fig. 11 disclosure applicable for all claims.
US 2011/0292709 A1: Fig. 1 –Fig. 27 disclosure applicable for all claims. 
US 2009/0021995 A1: Fig. 1 –Fig. 6 disclosure applicable for all claims. 
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825